DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 October 2022.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
“the orthogonal” in line 10 of claim 1 should read “the at least one orthogonal”
“the orthogonal” in line 11 of claim 9 should read “the at least one orthogonal”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, 7, 10, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3, 8, and 11 are further rejected due to their dependency to claim 2, 7, or 10.
The term “substantially” in claims 2, 7, 10, and 14 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what it means for a motion being “substantially” along a horizontal plane and a motion sensor “substantially” near a center of gravity of a subject as the motion and the motion sensor are either on a plane/center of gravity or not on the plane/center of gravity. It is also unclear what range “substantially” defines. Clarification is requested.
Claims 5 and 12 recite “computing, for each frequency of a predetermined set of frequencies, a frequency component of the oscillatory energy.” It is unclear if the frequency component is computed for a predetermined set of frequencies or for the oscillatory energy, which is computed as mentioned in the independent claims. Clarification is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to  significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts, including obtaining an energy fraction factor. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of generating a motion-analysis output sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites generating a motion-analysis output, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The generating of a motion-analysis output does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the generated motion-analysis output, nor does the method use a particular machine to perform the Abstract Idea. There is also no recitation of any structural elements.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of obtaining acceleration data, computing an amount of oscillatory energy, and obtaining an energy fraction factor by computing a ratio. Obtaining data (acceleration data) is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the obtaining step is each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and comparing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)). Furthermore, the computing and obtaining of the energy fraction factor are also recited at a high level of generality as these steps are generic steps of processing data to obtain a new data point.
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claim 9.
Regarding claim 9, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The computer is configured to perform the Abstract Idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data processing and analyzing. The calculating steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kahn et al. ‘719 (US Patent No. 7,457,719).
Regarding claim 1, Kahn et al. ‘719 teaches a computer-executable method for analyzing a motion (Column 1 Lines 6-8), the method comprising:
obtaining acceleration data associated with the motion, wherein the acceleration data comprises three components corresponding to three spatially orthogonal directions (Fig. 1 electronic device 101 and Column 1 Lines 65-67, Column 3 Lines 60-62);
for each orthogonal direction, computing an amount of oscillatory energy included in the motion in the orthogonal direction based on a corresponding acceleration component (Fig. 3 and Column 3 Lines 22-25);
for at least one orthogonal direction, obtaining an energy fraction factor by computing a ratio between the amount of the oscillatory energy in the orthogonal direction and a total amount of the oscillator energy (Column 7 Lines 36-38); and
generating a motion-analysis output based at least on the energy fraction factor (Column 7 Lines 38-45; Based on the percentage of the total acceleration, a dominant axis is assigned based upon the gravitational influence and the dominant axis is utilized to detect a gesture, step, and/or motion, which is interpreted as a motion-analysis output.).
Regarding claim 6, Khan et al. ‘719 teaches wherein the motion comprises a human movement or a movement associated with a machine (Column 3 Lines 1-13).
Regarding claim 7, Khan et al. ‘719 teaches wherein the obtaining acceleration data further comprises:
attaching a motion sensor substantially near a center of gravity of a subject performing the motion (Column 1 Lines 65-67 states that the electronic device is portable. Because the electronic device is portable, the user could place the electronic device anywhere, include near the center of gravity of the user.); and
obtaining outputs of the motion sensor (Column 3 Lines 22-25; acceleration of each axis).
Regarding claim 8, Khan et al. ‘719 teaches wherein the motion sensor comprises at least one of: a three-axis accelerometer (Column 3 Lines 60-62), a gyroscope, and a magnetometer.
Regarding claims 9 and 13-15, Khan et al. ‘719 teaches a non-transitory computer-readable storage device storing instructions that when executed by a computer cause the computer to perform a method for analyzing a motion, the method comprising the recited steps.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. ‘719 in view of Norstrom et al. ‘866 (US Pub No. 2016/0192866).
Regarding claims 2 and 10, Khan et al. ‘719 teaches wherein the motion is substantially along a horizontal plane, wherein the three orthogonal directions comprise: a medial lateral (ML) direction, a vertical (VT) direction, and an anterior posterior (AP) direction (Column 3 Lines 60-62; The electronic device could be a three-axis accelerometer. One of ordinary skill would understand that a three-axis accelerometer would measure motion in the x, y, and z axes, or ML direction, VT direction, and AP direction).
Khan et al. ‘719 teaches all of the elements of the current invention as mentioned above except for wherein the method further comprises computing a motion quality factor based on one or more of energy fraction factors corresponding to the ML, VT, and AP directions.
Norstrom et al. ‘866 teaches that a symmetry value, interpreted as a motion quality factor, may be determined based off the movement of a runner, which would be a valuable performance indicator ([0045]). This also indicates that any data related to motion could be used to determine the symmetry value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Khan et al. ‘719 to include computing a motion quality factor as Norstrom et al. ‘866 teaches that using motion to determine a symmetry value would be applying a known technique to a known device ready for improvement to yield the predictable results or determining the performance of a user.
Regarding claims 3 and 11, Khan et al. ‘719 in view of Norstrom et al. ‘866, as applied to claims 2 and 10, teaches all of the elements of the current invention as mentioned above except for wherein the motion quality factor comprises one or more of: a stability factor; an efficiency factor; and a symmetry index.
Norstrom et al. ‘866 teaches that a symmetry value, interpreted as a motion quality factor, may be determined based off the movement of a runner, which would be a valuable performance indicator ([0045]). This also indicates that any data related to motion could be used to determine the symmetry value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motion quality factor of Khan et al. ‘719 in view of Norstrom et al. ‘866, as applied to claims 2 and 10, to include one or more of: a stability factor; an efficiency factor; and a symmetry index as Norstrom et al. ‘866 teaches that this will aid in determining the performance of a user.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. ‘719 in view of Oba et al. ‘334 (US Pub No. 2006/0251334).
Regarding claim 4, Khan et al. ‘719 teaches all of the elements of the current invention as mentioned above except for wherein computing the amount of the oscillatory energy comprises performing a frequency-domain analysis on the acceleration data.
Oba et al. ‘334 teaches Fourier transforming, which is a frequency-domain analysis, for an acceleration signal in each axis to give information as to how the body moves ([0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computation of the amount of oscillatory energy of Khan et al. ‘719 to include performing a frequency-domain analysis on the acceleration data as Oba et al. ‘334 teaches that this will aid in getting information as to how the body moves.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. ‘719 in view of Oba et al. ‘334 further in view of Hirao et al. ‘375 (International Pub No. WO 2020/071375, priority date 02 October 2018, see page 3).
Regarding claim 5, Khan et al. ‘719 in view of Oba et al. ‘334, as applied to claim 4, teaches all of the elements of the current invention as mentioned above except for wherein performing the frequency-domain analysis comprises:
performing a Fourier transform (FT) on the acceleration data to obtain a plurality of frequency components of the acceleration; and
computing, for each frequency of a predetermined set of frequencies, a frequency component of the oscillatory energy.
Oba et al. ‘334 teaches performing a Fourier transform (FT) on the acceleration data to obtain a plurality of frequency components of the acceleration ([0106]; Fourier transforming for an acceleration signal in each axis to give information as to how the body moves.);
computing, for each frequency of a predetermined set of frequencies, a frequency component of the oscillatory energy (One of ordinary skill would understand that when data is Fourier transformed, a frequency component is calculated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frequency-domain analysis of Khan et al. ‘719 in view of Oba et al. ‘334, as applied to claim 4, to include performing a FT on the acceleration data as Oba et al. ‘334 teaches that this will aid in getting information as to how the body moves.
Khan et al. ‘719 in view of Oba et al. ‘334 teaches all of the elements of the current invention as mentioned above except for wherein performing the frequency-domain analysis comprises: summing the computed frequency components of the oscillatory energy.
Hirao et al. ‘375, which is of the same field of endeavor of analyzing frequency components of diagnostic data, teaches that when a person is in an abnormal state, the frequency spectrum data of the frequency component is higher than the stead state power of the sum of the stead-state (Page 12 Lines 25-32). This indicates that when a person is in an unsteady state, the sum of the frequency components is larger than the sum of the frequency components when the person is at a steady state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frequency-domain analysis of Khan et al. ‘719 in view of Oba et al. ‘334 to include summing the computed frequency components of the oscillatory energy as Hirao et al. ‘375 teaches that this will aid in determine when a person is at a steady state or unsteady state.
Regarding claim 12, Khan et al. ‘719, as applied to claim 9, teaches all of the elements of the current invention as mentioned above except for wherein performing the frequency-domain analysis comprises:
performing a Fourier transform (FT) on the acceleration data to obtain a plurality of frequency components of the acceleration; and
computing, for each frequency of a predetermined set of frequencies, a frequency component of the oscillatory energy.
Oba et al. ‘334 teaches performing a Fourier transform (FT) on the acceleration data to obtain a plurality of frequency components of the acceleration ([0106]; Fourier transforming for an acceleration signal in each axis to give information as to how the body moves.);
computing, for each frequency of a predetermined set of frequencies, a frequency component of the oscillatory energy (One of ordinary skill would understand that when data is Fourier transformed, a frequency component is calculated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frequency-domain analysis of Khan et al. ‘719, as applied to claim 9, to include performing a FT on the acceleration data as Oba et al. ‘334 teaches that this will aid in getting information as to how the body moves.
Khan et al. ‘719 in view of Oba et al. ‘334 teaches all of the elements of the current invention as mentioned above except for wherein performing the frequency-domain analysis comprises: summing the computed frequency components of the oscillatory energy.
Hirao et al. ‘375, which is of the same field of endeavor of analyzing frequency components of diagnostic data, teaches that when a person is in an abnormal state, the frequency spectrum data of the frequency component is higher than the stead state power of the sum of the stead-state (Page 12 Lines 25-32). This indicates that when a person is in an unsteady state, the sum of the frequency components is larger than the sum of the frequency components when the person is at a steady state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frequency-domain analysis of Khan et al. ‘719 in view of Oba et al. ‘334 to include summing the computed frequency components of the oscillatory energy as Hirao et al. ‘375 teaches that this will aid in determine when a person is at a steady state or unsteady state.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kahn et al. ‘861 (US Patent No. 7,753,861) teaches an accelerometer that may be placed on the chest of a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791